Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed between counsel, subject to the approval of the court, that the price, at the time of exportation to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the.eountry of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was 0.50 Mexican pesos per pair plus 1.05 per cent stamp tax, packed ready for shipment to the United States, and that there was no higher foreign value.
It is further stipulated and agreed that the appeal may be submitted.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 0.50 Mexican pesos per pair, plus 1.65 per centum stamp tax, packed.
Judgment will be rendered accordingly.